Citation Nr: 1759592	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1979 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and assigned a 20 percent rating, effective November 20, 1997.  This matter is also on appeal from a June 2010 rating decision in which the RO denied, among other claims, the Veteran's claim of entitlement to a TDIU. 

The matter was last before the Board in September 2013 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In September 2013, the Board remanded this issue for further development, to include a VA examination, which was conducted in June 2014; the examination report is on Virtual VA..  Since then, the United States Court of Appeals for Veterans Claims (Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative disc disease and chronic right shoulder dislocation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the TDIU claim, the Veteran's disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) because he has a combined 70 percent rating for his orthopedic disabilities.  This issue, however, is inextricably intertwined with the claim of entitlement to a higher rating for the Veteran's lumbar spine disability.  See Harris v. Derwinski, 1Vet. App. 180, 183 (1991).  As such it too must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding records with the claims folder.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his back symptoms back disability and the impact of his service-connected disabilities on his ability to work].  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

